Third District Court of Appeal
                                State of Florida

                        Opinion filed November 2, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D22-1790
                        Lower Tribunal No. 19-16891
                           ________________


               Univision Communications Inc., et al.,
                                  Petitioners,

                                      vs.

                   Carlos Enrique Luna Lam, et al.,
                                Respondents.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Valerie R. Manno Schurr, Judge.

     Podhurst Orseck, P.A., Stephen F. Rosenthal, Peter Prieto, Alissa Del
Riego, and Christina H. Martinez, for petitioners.

     Nelson Mullins Broad and Cassel, Beverly Pohl (Fort Lauderdale),
Mark F. Raymond, and Amy Steele Donner, for respondents.


Before FERNANDEZ, C.J., and EMAS, and MILLER, JJ.

     PER CURIAM.
     Petitioners seek certiorari review of a non-final order denying their joint

motion to dismiss a defamation complaint filed by respondents in the circuit

court. We write only to address the contention the lawsuit falls within the

ambit of section 768.295, Florida Statutes (2022), which prohibits Strategic

Lawsuits Against Public Participation (SLAPP) as “inconsistent with the right

of persons to exercise . . . free speech in connection with public issues.” §

768.295(1), Fla. Stat. Bound by our recent decision in Vericker v. Powell,

343 So. 3d 1278 (Fla. 3d DCA 2022), we are constrained to dismiss the

petition. But cf. Davis v. Mishiyev, 339 So. 3d 449, 452 (Fla. 2d DCA 2022)

(finding certiorari review was appropriate to review order denying motion to

dismiss SLAPP suit); Baird v. Mason Classical Acad., Inc., 317 So. 3d 264,

267–68 (Fla. 2d DCA 2021) (same); Gundel v. AV Homes, Inc., 264 So. 3d

304, 310–11 (Fla. 2d DCA 2019) (same).

     Petition dismissed.




                                      2